Citation Nr: 0200255	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  96-28 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
lumbar strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for status post 
arthrotomy of the right knee with internal derangement, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
changes of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARINGS ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1978 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The Board notes that this matter was previously before the 
Board in January 1998, at which time, the matter was remanded 
to the RO for further evidentiary development.  In that 
context, the appellant was to be afforded VA examination, and 
additional medical records were to be associated with the 
claims file.  Additionally, the Board identified other issues 
raised by the appellant which, if appealed, would be 
inextricably intertwined with the issue of individual 
unemployability presently in appellate status.  The issues of 
entitlement to service connection for psychiatric disorder, 
and whether new and material evidence had been presented to 
reopen the previously denied claim for service connection for 
a left knee condition were referred to the RO.  The record 
reflects that the RO denied the appellant's claims for these 
benefits by rating decision dated in February 1999.  The 
appellant did not perfect an appeal of that decision.  
Further, the record discloses that the appellant did not 
perfect an appeal with respect to the issue of entitlement to 
service connection for a left knee condition secondary to the 
service-connected disabilities of the low back and right 
knee.  Accordingly, these issues are not in appellate status, 
and are not discussed in the decision below. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Service connection is in effect for recurrent lumbar 
strain, rated as 40 percent disabling; status post arthrotomy 
of the right knee with internal derangement, rated as 30 
percent disabling; right knee degenerative changes, rated as 
10 percent disabling; and vitreous floaters, rated as 0 
percent disabling.

3.  The appellant's recurrent lumbar strain is manifested by 
complaints of chronic low back pain, muscle spasm, limitation 
of motion, and x-ray evidence of degenerative disc disease.

4.  The appellant's right knee disability has resulted in 
multiple knee surgeries and is currently manifested by pain, 
effusion, swelling, crepitus, and limitation of motion on 
flexion, and is productive of severe impairment of the right 
knee.

5.  There is evidence of degenerative joint disease of the 
right knee, manifested by limitation of function, with 
objective findings of pain on movement and range of motion of 
10 to 120 degrees.

6.  The appellant's service-connected disabilities do not 
preclude him from obtaining or retaining some form of 
substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
recurrent lumbar strain have not been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 5293, 
5295 (2001).

2.  The criteria for a rating in excess of 30 percent for 
right knee status post arthrotomy with internal derangement, 
have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a, Diagnostic 
Code 5257 (2001).

3.  The criteria for a separate rating in excess of 10 
percent for arthritis, as additional disability resulting 
from the service-connected right knee disability, have not 
been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2001); VAOPGCPREC 23-97 (July 1, 1997) and 9-98 
(August 14, 1998). 

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The RO has not had the opportunity to review the appellant's 
claims in conjunction with the VCAA and the implementing 
regulations.  In this regard, the appellant was informed in 
the statement of the case and the supplemental statement of 
the case of the criteria necessary for higher ratings.  
During this appeal, the appellant provided testimonial 
evidence in this matter, submitted additional medical 
evidence for review, and underwent further VA examinations.  
VA outpatient records have been obtained and associated with 
the claims file.  The appellant has not identified any other 
potential sources for additional treatment records for 
consideration.  Therefore, the Board is satisfied that the VA 
has met the requirements as mandated by the VCAA and the 
veteran will not be prejudiced by the Board proceeding to 
review the appeal, without further remand, at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the veteran's ability 
to function.  38 C.F.R. §§ 4.10, 4.40.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3.

Where entitlement to compensation has already been 
establishes and an increase in the disability rating is at 
issue, the present level of the disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

I.  Low Back Disability

By rating decision dated in June 1981, service connection was 
granted for recurrent low back strain, for which a 
noncompensable evaluation was assigned under Diagnostic Code 
5295. 

In a November 1983 decision, the Board denied increased 
rating evaluations for the service-connected disability of 
the low back.  This determination was based upon the Board's 
finding that the evidence demonstrated full range of motion 
and no muscle spasm, with subjective complaints of pain and 
tenderness aggravated by activity.

Relative to the low back disorder, the record reflects that 
the RO in May 1993, increased the assigned rating evaluation 
from 0 percent to 10 percent.  This rating action was based 
upon evidence of arthritic change of the back with slight 
limitation of motion. VA and private treatment reports 
document complaints of persistent back pain with reported 
episodes of radiation.  Diagnostic studies revealed 
degenerative disc disease at the L5-S1 disc level with 
decreased disc space and backward spondylolisthesis of L5 on 
S1 on radiographic evaluation.  Computerized tomography (CT 
scan) of the lumbar spine confirmed degenerative changes, but 
was negative for any evidence of spinal stenosis or disc 
herniation. 

The appellant was intermittently evaluated in late 1993 for 
continued complaints of low back pain.  VA and private 
medical reports disclose the appellant was seen for 
complaints of chronic low back pain.  He was assessed with 
exacerbation of chronic pain and treated with injection, pain 
relievers, and non-steriodal anti-inflammatory medications.  
The appellant was evaluated with lumbar disc disease with 
degenerative joint disease, and pain with low back syndrome 
on VA spine examination in March 1994.  Based upon this 
evidence, the RO granted an increased rating for the low back 
disorder from 10 percent to 40 percent under Diagnostic Code 
5295.  This rating determination was based upon evidence of 
reduced forward motion of the lumbar spine, muscle spasm, and 
decreased sensation on the right side.  This rating has 
remained in effect for the low back disability since that 
time.

Medical records thereafter document continued complaints of 
persistent low back pain clinically evaluated as degenerative 
disc disease.  He also reported complaints of radiculopathy 
extending into the buttocks and right extremity.  X-ray 
studies conducted in October 1994 revealed degenerative disc 
space at L5-S1 with mild retrolisthesis.  Follow-up studies, 
conducted in October 1994, were consistent with degenerative 
disc disease at L5-S1 level with associated marginal 
hypertrophic spur formation.  

The appellant was evaluated between March 1995 and March 1996 
for reported symptoms of persistent back pain with 
radiculopathy.  The appellant underwent VA hospitalization in 
March 1995 for low back and neck pain.  Cervical and lumbar 
myelogram were conducted during this admission.  Lumbar 
myelogram and CT scan revealed no nerve root impingement.  On 
VA joints examination in August 1995, the appellant was 
evaluated with degenerative arthritis of the lumbar spine.  
X-ray studies of the lumbar spine revealed degenerative disc 
disease, especially at L5-S1 level with sclerosis and 
narrowing.  

During a hearing in June 1996, the appellant stated that he 
has always experienced limitations relative to his back since 
his in service injury.  He reported experiencing constant 
muscle spasms, difficulty getting into and out of bed, 
stiffness, sleep difficulties due to chronic pain, and 
constant pain.  He reported he takes pain relievers, muscle 
relaxants, and anti-inflammatory medications for his back.  
He noted that he also received an epidural steroidal 
injection, cortisone injection, and injections of Demerol for 
pain.  He described his back pain as located in the lower 
back, and across the back from right to left, and left to 
right, with radiation down the back of the quadriceps and 
thighs.  He also reported pain sensations across the lower 
back with stiffness.  A typical day reportedly consisted of 
constant pain.  The appellant's fiancée indicated that she 
had observed the appellant when he was experiencing pain.  
She noted that he has difficulty sleeping most nights, and 
that his pain is not relieved.

On VA examination in July 1996, the examiner indicated that 
he was unable to render an opinion as to the degree of loss 
of range of motion, and other neurologic deficiencies, 
because the appellant was uncooperative during the 
examination.  He refused to engage in any range of motion 
maneuvers due to complaints of pain.  The examination was 
terminated, and no diagnosis was offered.  EMG yielded normal 
results, and showed no evidence of lumbar radiculopathy.  It 
was also noted that the last MRI (March 1995) yielded 
negative results for evidence of nerve root impingement.  

Clinical records show that the appellant presented at VA 
outpatient clinic following VA examination in July 1996.  The 
report noted that the appellant complained of neck, and back 
pain aggravated on VA examination conducted earlier that day.  
He presented for private evaluation days later, and again 
complained of back and neck pain.  He reported that he had 
undergone VA examination three days earlier, and indicated 
that he experienced an exacerbation of discomfort due to 
range of motion studies conducted in conjunction with that 
examination.  There were no acutely inflamed muscles or 
joints, nor sensory or motor impairment detected on 
examination.  Deep tendon reflexes were active and 
symmetrical.  No pathologic reflexes were present.  An 
assessment of diffuse pain, chronic, was indicated. 

Private examination reports dated in August 1996 reflect the 
appellant was evaluated with exacerbation of chronic back 
pain.  An August 1996 MRI revealed moderate facet 
hypertrophic change at multiple levels bilaterally; central 
disc herniation with overlying ridging at L5-S1, moderately 
prominent. 

The appellant was evaluated in February 1997 for complaints 
of low back pain with radiation into the legs.  He denied any 
bladder or bowel problems.  There was no evidence of numbness 
or weakness.  Examination showed the appellant was able to 
get within 10 centimeters of the floor when bending.  The 
assessment was low back pain.  During examination later that 
month, the appellant was evaluated with degenerative disc 
disease. 

The appellant offered testimonial evidence regarding the 
severity of his service-connected disabilities during an 
August 1997 hearing.  With respect to his back disorder, the 
appellant indicated that he experiences constant pain, with 
no relief from medications.  At present, he is taking 
Percocet and Motrin.  He reported some gastrointestinal 
problems have prevented him taking Percocet as prescribed.  
He also described bladder and bowel problems.  It was noted 
that the appellant utilizes a brace with some relief, and a 
lifting belt.  He reported that he was prescribed a TENS unit 
sometime prior to 1981, but that it has not been issued since 
as it was not effective.  His back condition was reportedly 
evaluated as becoming progressively worse.  He indicated that 
he is in receipt of ongoing VA and private treatment.  He 
described a typical day as involving his trying to rest to 
ease his aches and pain as much as possible.  The appellant's 
fiancée generally acknowledged that the appellant has been in 
constant pain and that his long term use of medications has 
not been helpful.

A November 1998 medical report noted the appellant was 
referred for evaluation of his low back pain.  The appellant 
was noted to describe localized tenderness over the lumbar 
spine.  Straight leg raising was positive at 30 degrees on 
the right side, and 45 degrees on the left side.

A November 1998 private report indicated the appellant 
presented with complaints of back pain.  He denied any 
bladder or bowel problems.  The appellant was observed to be 
in moderate discomfort.  Examination showed absent deep 
tendon reflexes of the lower extremity, bilaterally.  This 
was noted to be a chronic problem.  Straight leg raising was 
positive at 30 degrees on the right side.  There was no 
tenderness on palpation of the spinous processes or cervical, 
thoracic, or lumbar spine.  Paravertebral muscle spasm was 
noted in the quadratus lumborum musculature, right side 
greater than the left side.  The diagnosis was acute 
exacerbation of chronic low back pain.  The appellant was 
again evaluated in December 1998 for neck and lower back 
complaints.  Examination showed no acute tissue reaction of 
the lumbar region identified.  The assessment was acute 
exacerbation of low back pain, and history of ruptured disk.  
When seen in January 1999, there was no reproducible 
cervical, thoracic, or lumbosacral pain.  Neurologically, he 
exhibited good strength, and sensation.  Reflexes were equal, 
and pinprick was good.  The impression was acute exacerbation 
of chronic neck and back pain.  

The appellant was privately evaluated in February 1999 for 
complaints of neck and low back pain.  Examination showed 
increased symptoms with range of motion of the lumbar spine, 
and with palpation over the lower lumbar region.  The 
appellant reported increased symptoms with anterior flexion 
and extension of the waist.  There was no evidence of 
increased radicular symptoms noted.  There was mild increase 
in symptoms with cervical rotation.  No muscle spasms were 
detected.  Sensory was intact.  Strength was evaluated within 
normal limits, and equal bilaterally.  The appellant was seen 
later that month for complaints of severe low back pain, and 
neck pain.  Examination showed L5-S1 disc rupture, with S1 
radiculopathy.  Medication included Vicodin.  On follow-up 
examination conducted later that month, the appellant 
reported he experienced persistent low back pain with 
radiation into the right leg.  Examination revealed limited 
straight leg raising with numbness of the lateral aspect of 
the foot.  There was weakness on plantar flexion, 
bilaterally.  Ankle jerks were absent.  An impression of 
lumbar disc herniation, L5-S1, was noted.

A March 1999 private medical report indicated that the 
appellant presented with complaints of back and leg pain.  He 
reported chronic decreased sensation to light touch in the 
right thigh area.  He was evaluated with pain on straight leg 
raising, noted to be more prominent on the right side than 
the left side.  Deep tendon reflexes showed only trace 
activity at patellar and Achilles sites, bilaterally.  There 
was no evidence of peripheral edema.  An assessment of 
exacerbation of back pain, and degenerative disc disease was 
indicated. 

An April 1999 medical report noted subjective complaints of 
back pain with radiation to the shoulder, arms, thighs, and 
feet.  The report noted that MRI studies of the lumbar spine 
revealed unchanged appearance of L5-S1 disc with leftward 
disc herniation, L4; normal spinal canal stenosis at L4-5 
compared to previous studies due to diffuse disc bulge and 
hypertrophic changes.

An April 1999 operative report indicated the appellant 
underwent a left lumbar hemilaminectomy, L4-5 and L5-S1, with 
diskectomy and osteophytectomy.  A final diagnosis of lumbar 
disc herniation with L5 and S1 nerve root compression, with 
lots of osteophytes.  The report noted that the appellant had 
a long history of low back pain, and that MRI showed moderate 
degenerative, severe degenerative lumbar spinal stenosis, L4-
5 and L5-S1, with nerve root compression.  The surgery was 
elected to decompress the nerve root and excise the disc.

A private report, dated in April 1999, noted complaints of 
back pain.  It was noted that the appellant had undergone 
lumbar laminectomy that month, and presented with complaints 
of residual left sided tingling and pain.  There were no 
acute deficits in the lower extremities appreciated on 
examination.  Motor strength was adequate.  The impression 
was back pain, status post laminectomy. 

An April 2000 VA examination report indicated that 
examination showed no evidence of weakness of the upper or 
lower extremity on examination of the spine.  Reflexes were 
evaluated as brisk and equal, in both upper and lower 
extremities.  On evaluation of the back, the examiner noted 
the appellant exhibited limited bending down to about 60 
degrees, due to back pain.  The dorsal extension was limited 
to about 10 degrees, due to back pain.  The appellant denied 
any pain in the lumbar region while standing in an upright 
position.  There was a scar detected in the site of the 
previous laminectomy.  No point tenderness was detected in 
the intevertebral disk space or pressure while standing.  The 
appellant walked with a limp in the lower left extremity, and 
utilized a cane.  He complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  The diagnostic 
impression was status post laminectomy L4-5 and L5-S1.

The appellant underwent VA spine examination in April 2000.  
He reported that he had been pain free following the April 
1999 surgery, but noted that he experiences pain when bending 
in a certain position.  He was noted to use a cane to support 
his body on the left side.  Examination of the spinal cord 
showed no evidence of weakness of the upper or lower 
extremity.  Reflexes were evaluated as brisk and equal in 
both upper and lower extremities.  Physical examination of 
the back showed limited bending down to about 60 degrees, due 
to back pain.  Dorsal extension is limited to about 10 
degrees, due to back pain.  The appellant denied any pain in 
the lumbar region in the area of the scar from the 
laminectomy while standing in an upright position.  There was 
no point tenderness in the intervertebral disk space, and no 
pressure while the appellant stood.  The appellant was noted 
to walk with a limp in the left lower extremity, and 
supported himself with the use of a cane.  The diagnostic 
impression was status post laminectomy L4-5 and L5-S1, and 
cervical spondylosis with neural foraminal narrowing.  There 
was no evidence of cervical myelopathy.

The appellant underwent further VA examination in November 
2000.  The medical examination report indicated he presented 
with complaints of pain in his neck, shoulders, and lower 
back, described as constant, with a reported burning 
sensation.  He also reported cramps and spasms in his legs, 
noted to have become progressively worse since 1979.  He 
reported that he was being followed by his private physician, 
and that he takes medications "which seem to help."  The 
appellant was noted to exhibit good posture on standing.  
Examination of the lumbosacral spine revealed normal lumbar 
lordosis.  There was a midline surgical scar observed, which 
was tender to palpation.  Muscle tone was evaluated as good, 
without any spasms.  Range of motion was evaluated as 15 
degrees extension, flexion of 40 degrees with complaints of 
pain, right and left flexion of 20 degrees, and right and 
left rotation of 15 degrees with complaints of pain.  Both 
lower limbs were negative for any neurological deficiency, 
but reflexes were sluggish.  Muscle tone was evaluated as 
good, without evidence of atrophy.  Straight leg raising was 
positive at 45 degrees, with complaints of back pain.  X-ray 
studies of the lumbosacral spine conducted in November 2000 
revealed degenerative disc disease and osteoarthritic changes 
of the lumbar spine.  The diagnostic impression was 
subjective complaint of low back pain with degenerative disc 
disease and limitation of motion.

In his assessment, the examiner indicated there was some 
limitation of motion of the lower back, apparently due to a 
combination of factors, namely, the service-connected right 
knee and lower back injury as well as status post surgery of 
the right knee and status post surgery of the lower back.  
With regard to functional limitation during flare-ups, the 
examiner opined that it is more than likely that repeated use 
of the right knee and lower back were productive of more 
symptoms including aggravation of pain. 

As noted, the appellant's low back disorder is currently 
rated as 40 percent disabling under Diagnostic Code 5295.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).  The Board notes that a 
40 percent rating is the maximum rating assignable under 
Diagnostic Code 5295.  

Under Diagnostic Code 5293, a 60 percent rating is for 
application where there is pronounced impairment with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

The Board observes that the record documents a history of 
chronic low back pain with complaints of radiculopathy.  The 
results of MRI studies conducted in April 1999 revealed 
moderate and severe degenerative lumbar spinal stenosis with 
nerve root compression.  The appellant underwent lumbar 
laminectomy to decompress the nerve root and excise the disc.  
Following the 1999 procedure, the appellant reported that he 
was essentially pain free, except for pain experienced when 
bending.  VA examination in April 2000 showed limited motion 
on bending due to pain.  There were no findings of 
neuropathy.  The diagnostic impression was status post 
laminectomy L4-5 and L5-S1.  During more recent VA 
examination in November 2000, the appellant was evaluated 
with degenerative disc disease and limitation of motion.  
Physical examination was significant for findings of a loss 
of mobility of the spine of 15 degrees on extension, 50 
degrees on flexion, 10 degrees of lateral flexion, and 15 
degrees on rotation.  Straight leg raising was positive for 
pain.  However, there was no neurological deficits.  X-ray 
studies revealed degenerative changes involving the lumbar 
spine.  The Board observes that while the appellant's medical 
history discloses evidence of degenerative changes at 
multiple levels throughout his spine, there was no objective 
medical opinion evidence offered which relates any of those 
changes to his service-connected low back disability.  

In this context, as regards the appellant's current 
complaints of pain, the Board observes that the medical 
reports provide no evidence that the appellant currently 
suffers from demonstrable muscle spasm resulting from the 
service-connected low back disorder.  Indeed, the appellant's 
back was tender to palpation, but without spasms.  Similarly, 
as evidenced on VA examination in April 2000, there was no 
point tenderness or finding of muscle spasm.  Private 
examination in February 1999 showed no evidence of radicular 
symptoms, and no muscle spasms.  While the medical data of 
record reflects that the appellant demonstrated painful 
limitation of the lumbar spine motion, and that disc space 
narrowing of the L4-5 and L5-S1 levels was shown by x-ray 
evidence, this data also reflects that he has good muscle 
tone.  Although reflexes were evaluated as sluggish, there 
was no clinical assessment of neurological deficiency.  Under 
the provisions of Diagnostic Code 5293, a 60 percent 
evaluation requires evidence of demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings, all of 
which must be productive of pronounced impairment, which have 
not been shown by recent examinations.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  
In light of the foregoing, the Board determines that a 
preponderance of the evidence is against an increased 
disability evaluation for the appellant's service-connected 
low back disability.

Inasmuch as the foregoing medical evidence reflects no 
evidence of a fractured vertebra, without cord involvement, 
abnormal mobility requiring a neck brace, or ankylosis of the 
lumbar spine, as required under Diagnostic Codes 5285, 5286, 
and 5289, the record shows that the appellant's service-
connected low back disability is appropriately rated at the 
current 40 percent evaluation. 

Moreover, the Board has considered whether a separate rating 
is warranted for residuals of the surgical scar.  In this 
regard, a separate rating may be assigned if the appellant's 
disability of the lumbar spine is manifested by a scar that 
is poorly nourished with repeated ulceration, or is tender 
and painful on objective demonstration, or otherwise 
causative of limitation of function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2001).  See, Esteban 
v. Brown, 6 Vet. App. 259 (1994).  There was no indication on 
either VA examination of April 2000 that the appellant's 
surgical scar was tender, painful, or resulted in limited 
function of the lumbar spine.  Although the scar was noted to 
be tender to palpation on examination in November 2000, the 
examiner made no findings that the scar was productive of 
pain or resulted in limited function of the lumbar spine.  
Accordingly, a preponderance of the evidence is against a 
separate rating for residual scarring of the lumbar spine.

II.  Right Knee Disability

Service connection was granted for status post arthrotomy of 
the right knee by rating action dated in June 1981.  A 10 
percent evaluation was assigned for this disability under 
Diagnostic Code 5257.

In November 1983, the Board denied the appellant's claim for 
an increased evaluation for the service-connected right knee 
disability.  This determination was based upon the Board's 
finding that the right knee disability was manifested by 
symptoms of pain, limitation of motion on flexion, and mild 
hypertrophic changes as shown on x-ray examination.

A VA medical examination report, dated in June 1989, 
referenced diagnostic findings of status post right lateral 
meniscectomy and later arthrotomy with residual degenerative 
arthritis and loose joint body.  X-ray studies of the right 
knee revealed a small bony fragment within the joint space, 
which the examiner indicated to be suggestive of a loose 
bodies.  He also reported symptoms of stiffness, with pain 
across the lower portion of the patella. 

VA and private clinical reports, dated from August 1990 to 
December 1993, document intermittent treatment the appellant 
received for continued right knee pain.  The appellant 
complained of chronic knee and back pain. An assessment of 
chronic pain syndrome was noted during these clinical visits.  
The appellant was evaluated with moderately severe 
osteoarthritis of the right knee in November 1993.

A November 1993 private medical statement indicated that 
examination revealed arthritis of the right knee.  The 
physician noted that the right knee was quite arthritic.  A 
treatment course of injections was recommended.  It was noted 
that joint replacement would be necessary at some time in the 
future.  X-ray studies of the knee revealed arthritis 
involving three compartments of the knee.  

The appellant underwent right knee arthroscopy with 
debridement of the lateral meniscus in July 1994.  VA 
treatment reports show that the appellant tolerated the 
procedure well, without any complications.  A September 1994 
clinical report indicated the appellant reported more severe 
symptoms following his surgical treatment in July 1994.  
Private medical records show that the appellant was evaluated 
with severe patellofemoral arthritis as well as medical and 
lateral compartment arthritis. 

The appellant was afforded further VA joints examination in 
October 1994.  The medical examination report noted a 
diagnostic impression of right knee pain in a knee that has 
had previous surgery in 1980, 1983, and July 1994.  The 
examiner noted a question of cruciate ligament tear that was 
not repaired in the same knee.  The appellant was noted to be 
considering total knee replacement because of all of the 
problems he experienced.  It was the examiner's impression 
that the appellant's knee exhibited some internal derangement 
that is still present in the right knee with a great amount 
of pain.

VA and private medical records reflect that the appellant 
presented with complaints of chronic knee pain between 
October 1994 and January 1995, assessed as chronic right knee 
pain.   In January 1995, the appellant was evaluated for 
complaints of right knee pain, diagnosed as advancing 
osteoarthritis of the right knee.

In a March 1995 rating decision, an increased evaluation from 
10 percent to 30 percent was assigned for the right knee 
disability under DC 5257, and recharacterized as status post 
arthrotomy of right knee with internal derangement. 

The appellant was thereafter seen between April and November 
1995.  He reported continued symptoms of pain and 
radiculopathy, and instability of the right knee joint.

On VA joints examination in August 1995, the appellant was 
evaluated with degenerative arthritis of the knee.  X-ray 
studies of the knees revealed degenerative arthritis. 

In October 1995, the appellant was seen for complaints of 
right knee pain.  Examination showed some bony deformity and 
slight swelling in the area of the right knee.  Deep tendon 
reflexes were sluggish at patellar and Achilles sites, 
bilaterally.  The diagnostic impression was exacerbation of 
diffuse pain.

A March 1996 clinical report contained a diagnostic 
impression of derangement of the knee, bilaterally.  When 
evaluated in May 1996, the appellant complained of bilateral 
knee pain.  On examination, the right knee showed no unusual 
laxity or infusion.  The diagnostic impression was chronic 
bilateral knee pain. Sensation and motor function were intact 
in the knee.  The impression was acute exacerbation of 
bilateral knee pain.

During a hearing in June 1996, the appellant offered 
testimonial evidence concerning the severity of his right 
knee disorder.  This condition was noted to be presently 
manifested by constant pain, instability, loss of mobility, 
throbbing pain to the bone, swelling, and joint 
abnormalities, with need for constant medication.  He 
reported that the knee is bothersome especially when 
traversing stairs, and hurts equally whether going up or 
down.  The appellant stated that he utilized braces, and 
described problems bending, stooping, and kneeling; he 
indicated that he was unable to bend or stand for prolonged 
periods.  Any activity affects his lower extremities.  The 
appellant noted that he had undergone three surgical 
procedures on his knees following in service surgical 
treatment.  Testimony presented by the appellant's fiancée 
was that she had observed the appellant experiencing pain.  
She noted that he has difficulty sleeping most nights, and 
that his pain is not relieved with medication.

A VA joints examination report, dated in July 1996, indicated 
the appellant reported symptoms of painful knee joints 
bilaterally.  He indicated that his condition requires him to 
brace the knee.  He is unable to stoop or stand for prolonged 
periods.  He reported that his kneecaps are painful and 
swollen.  The examiner observed the appellant to utilize a 
cane, and wear braces on both knees.  Physical examination 
revealed minimal swelling without effusion.  Deformity of the 
knee was noted to be consistent with the past surgical 
history.  It was noted that the appellant would not submit to 
range of motion testing due to complaints of pain, and the 
examination was discontinued.  The diagnostic impression was 
lateral meniscectomy, degenerative disease of the right knee.  
A July 1996 outpatient report noted that the appellant 
complained of knee pain reportedly aggravated by VA 
examination conducted earlier that day.

On follow-up evaluation in July 1996, the appellant was 
assessed with knee pain, chronic.  It was noted that 
examination showed pain with range of motion studies of the 
knees.  There was decreased strength generally in the lower 
extremities.

A private July 1996 medical report indicated that appellant 
complained of knee pain.  His activities (stair climbing and 
mild lifting) were noted to possibly have exacerbated his 
underlying discomfort.  Moderate swelling was detected in the 
knee.  The impression was mild exacerbation of chronic knee 
pain.

When evaluated in August 1996, the appellant reported 
symptoms of chronic knee pain.  There was evidence of 
swelling, and warmth in the right knee.  Crepitance with 
movement was noted.  The assessment was acute exacerbation of 
right knee pain.  When seen at the end of the month, for 
complaints of knee pain, with increased difficulty with 
walking.  There was minimal effusion present in the right 
knee on examination.  The appellant reported general pain 
with Apley compression, not localized to either menisci.  
There was pain with flexion and extension of the knee.  
Musculature was well developed.  The examiner noted that 
there were bony prominences about the knee that were 
suggestive of osteoarthritis.  The assessment was right knee 
pain.

A September 1996 private medical report indicated the 
appellant complained of knee pain.  Examination showed mild 
swelling and warmth of the right knee.  Crepitance with 
movement was detected.  He reported increasing pain with 
movement of the knee.  The diagnosis was acute exacerbation 
of right knee pain.

In a November 1996 transcript of testimony presented by the 
appellant's treating physician, it was noted that the 
appellant was initially evaluated by him in November 1993 for 
right knee complaints, at that time, of effusion, scarring 
(surgery), lost motion, and pain with motion.  It was noted 
that x-ray studies revealed extensive arthritis involving all 
compartments.  The physician indicated the appellant 
underwent arthroscopic debridement without improvement, and 
that options of total knee replacement and tibial osteotomy 
had been discussed with the appellant. 

The appellant offered further testimonial evidence regarding 
the severity of his service-connected disability during an 
August 1997 hearing.  With respect to his right knee 
disability, the appellant stated that he experiences a lot of 
problems, to include an inability to bend to any degree 
without pain, and tightness.  The knee reportedly is 
constantly swollen.  The appellant stated that doctors 
advised him that his right knee was manifested by ligament 
cartilage damage, posterior cruciate ligament, anterior 
cruciate ligament, and ruptured anterior cruciate ligament.  
The latter was reportedly detected during the last 
debridement arthroscopy, but was not repaired.  He indicated 
that he is in receipt of ongoing VA and private treatment, 
and described a typical day as involving his trying to rest 
to ease his aches and pain as much as possible.

A February 1998 private report indicated the appellant's 
knees were evaluated as very miserable, grossly unstable and 
arthritic.  Valgus alignment and a lot of effusion was 
observed on examination.  There was limited motion, and pain 
noted on walking.

A November 1998 VA clinical report indicated that the 
appellant presented with complaints of knee pain, left side 
greater than the right side.  On examination, both knees were 
somewhat swollen.  The knees were stable laterally with 
complete range of motion.

In February 1999, the RO granted a separate 10 percent rating 
for degenerative changes of the right knee. 

A March 2000 private medical report indicated that studies of 
the right knee revealed moderately severe degenerative 
changes of the right knee without evidence of acute 
abnormality.  Physical examination showed obvious effusion of 
the right knee with full extension and 120 degrees flexion, 
limited due to pain.  There was no evidence of medial or 
lateral instability.  There was generalized tenderness about 
the knee with crepitus throughout range of motion.  
Neurovascularly, the knee was intact.  There was some mild 
pretibia edema, but no evidence of any open wounds or 
erythema.  The impression was moderately severe 
osteoarthritis, right knee.  The appellant complained of 
right knee pain, with continued pain, catching, locking, 
giving way, and swelling associated with the knee.

The appellant underwent VA examination in November 2000.  He 
reported a constant, nagging pain in the knees.  The 
appellant indicated that he was unable to bend because of 
swelling and pain associated with the right knee.  There was 
a circulation problem in the legs reported as well.  He 
reported that he was being followed by his private physician, 
and that he takes medications "which seem to help."  His 
current complaints were of  progressive right knee symptoms.  
The examiner observed that the appellant maintained his right 
knee slightly extended, complaining of pain.  The appellant 
was noted to exhibit good posture on standing.  Examination 
of the right knee showed swelling and effusion.  Crepitation 
was felt on movement.  There was tenderness on palpation.  
Patellar compression was tender.  Range of motion was 
evaluated as 0 degree extension to 120 degrees flexion.  
Quadriceps muscle tone was evaluated as moderate.  X-ray 
studies of the knee revealed osteoarthritic changes, more 
advanced on the right side than the left side.  The 
diagnostic impression was status post injury, right knee, 
with degenerative changes at the present time.

In his assessment, the examiner indicated there was some 
limitation of motion of the right knee, and it appeared that 
this is due to a combination of factors, namely, the service-
connected right knee and lower back injury as well as status 
post surgery of the right knee and status post surgery of the 
lower back.  He further commented that repeated use of the 
right knee and lower back produce more symptoms including 
aggravation of pain, but was unable to specifically express 
an opinion about the functional limitations during flare-ups. 

The appellant's right knee is evaluated as 30 percent 
disabling under Diagnostic Code 5257 of the Schedule for 
Rating Disabilities.  38 C.F.R. Part 4.

Diagnostic Code 5257 provides for a 30 percent rating under 
this code for severe impairment of the knee with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).

Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II.

The appellant's right knee disability may also be rated based 
on limitation of motion.

Diagnostic Code 5260 provides that limitation of motion of 
either knee to 60 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that flexion be limited to 45 
degrees, and a 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that extension be limited to 
10 degrees, and a 20 percent evaluation requires that 
extension be limited to 15 degrees.  In addition, a 30 
percent evaluation requires that extension be limited to 20 
degrees, and a 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Degenerative arthritis established by x-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of the motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of ten percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Degenerative arthritis with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups warrants a 10 percent evaluation.  A 
20 percent evaluation is assigned for degenerative arthritis 
with x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic residuals resulting from the removal of semilunar 
cartilage.  This is the highest schedular evaluation 
permitted under this code.  38 C.F.R. Part 4, Diagnostic Code 
5259.

Additionally, the Board notes that a 20 percent evaluation is 
provided for dislocation of the semilunar cartilage of either 
knee with frequent episodes of "locking," pain and effusion 
into the joint.  38 C.F.R. Part 4, Diagnostic Code 5258.

Regulations do not require that all cases show all findings 
specified in the rating criteria.  However, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria requires for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).

However, evaluation of the same "disability" or the same 
"manifestations" under the various diagnosis is prohibited.  
38 C.F.R. § 4.14 (2001).  The Court has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when an appellate 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

To summarize, the evidence demonstrates that the appellant 
sustained an injury to the right knee during service, which 
required surgical treatment.  Post service medical records 
reflect continued complaints of persistent pain and 
instability associated with the right knee.  Subsequent 
diagnostic evaluation of the knee revealed moderately severe 
arthritis involving three compartments of the knee for which 
the appellant underwent arthroscopy with debridement in July 
1994.  The appellant thereafter complained of continued 
progressive right knee pain.  He was evaluated with internal 
derangement.  VA examination in March 2000 was significant 
for a loss of 20 degrees motion on flexion of the knee, with 
effusion, tenderness, and crepitance.  There was no evidence 
of instability detected.  More recent VA examination in 
November 2000 showed the knee continued to exhibit a loss of 
20 degrees of motion on flexion and that there was a loss of 
10 degrees of extension.  Degenerative changes of the right 
knee were confirmed on x-ray studies.  The appellant has 
continued to complain of persistent pain and instability 
associated with the right knee.  Evaluation of radiographic 
studies of the right knee have been interpreted as showing 
post-operative changes, evaluated as degenerative joint 
disease.  Objective clinical findings noted on this 
examination showed continued limitation of motion.  The 
examiner opined that the surgical and symptomatic history of 
the right knee disability contributed to the loss of mobility 
of the knee.  It was further the examiner's impression that 
repeated use of the knee likely resulted in an aggravation of 
pain.  The evidence of record further shows that the 
appellant requires use of a brace for knee stability, and 
that he takes pain medication daily.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher rating evaluation 
under Diagnostic Code 5257.  In light of the above, the 
evidence shows that the appellant's right knee disability is 
manifested by severe impairment.  The record contains no 
objective evidence of functional impairment beyond that 
contemplated by the assigned 30 percent evaluation.  
Moreover, the Board notes that the Court has held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding functional 
loss due to pain on use or due to flare-ups, are not for 
application in regard to a rating under Diagnostic Code 5257, 
as here, which is not predicated on range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

When the appellant's right knee disability is rated based 
upon limitation of motion, an increased evaluation is not 
warranted in the instant case.  With respect to range of 
motion studies, the Board notes that the measured mobility of 
the right knee does not demonstrate any significant increase 
in impairment of motion of the knee.  When evaluated in 1999 
and 2000 on VA examination, range of motion was measured as 
zero or 10 degrees extension to 120 degrees flexion.  A March 
2000 private record reflects range of motion of 0 to 120 
degrees.  In this regard, the appellant continues to exhibit 
a loss of motion on flexion of the knee. The results of VA 
examinations do not show limitation of (to 60 degrees or 
less) that would warrant a rating under Diagnostic Code 5260.  
Extension is not shown to be limited to greater than 10 
degrees and thus a preponderance of the evidence is against a 
higher evaluation under Diagnostic Code 5261.  

In VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
stated that when a knee disorder was already rated under 
Diagnostic Code 5257, the appellant must also have limitation 
of motion under Diagnostic Codes 5260 and 5261 in order to 
obtain a separate rating for arthritis.  The General Counsel 
indicated that if the appellant did not at least meet the 
criteria for a zero percent rating under either of those 
codes, there was no additional disability for which a rating 
could be assigned.  VAOPGCPREC 23-97; Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero 
percent rating was consistent with requirement that service 
connection may be granted only in case of currently existing 
disability.)  Moreover, in VAOGCPREC 9-98 (Aug. 14, 1998), 
the General Counsel held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59. Id. at 6.

Accordingly, this would not provide a basis for an increased 
rating.  See generally DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  Moreover, a 
rating under this code would be predicated solely upon the 
loss of motion, and would not contemplate additional 
manifestations of the appellant's right knee disorder such as 
instability and laxity, which are contemplated under 
Diagnostic Code 5257.

Following a careful and considered review of the medical 
opinion evidence pertaining to the clinical interpretation of 
the x-ray studies, the Board concludes that evidence of 
record currently reveals findings on x-ray evaluation which 
are consistent with the presence of degenerative joint 
disease of the right knee.  The Board further notes that the 
range of motion studies, conducted between 1999 and 2000, 
showed decreased mobility in flexion of the right knee.  In 
that regard, range of motion for the right knee as documented 
between 1999 and 2001 consistently demonstrated limitations 
of motion of the knee on flexion.  While the current range of 
motion studies of the right knee do not reveal impaired 
mobility of the right knee sufficient to warrant a 
compensable rating based upon limitation of motion, the Board 
finds that the record demonstrates overall impaired mobility 
of the knee joint which, when considered in the context of 
the appellant's subjective complaints, is consistent with a 
finding of pain on motion.  These clinical findings supported 
the award of a separate rating of 10 percent under Diagnostic 
Code 5003 for arthritis, as confirmed on x-ray studies, and 
adequately documented objective findings of pain on motion of 
the right knee joint.  However, a 20 percent evaluation is 
not warranted in this instance as the radiographic evidence 
of degenerative arthritis of the right knee does not reveal 
involvement of 2 or more major joints or minor joint groups 
affected by limitation of motion, with occasional 
incapacitating exacerbations.

Furthermore, as the foregoing evidence is not clinically 
characteristic of right knee impairment showing favorable or 
unfavorable ankylosis (Diagnostic Code 5256), dislocation of 
the semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint (Diagnostic Code 5258), or 
malunion of the tibia and fibula with moderate knee or ankle 
disability (Diagnostic Code 5262), a higher rating pursuant 
to these codes is not warranted.

Moreover, the Board has considered whether a separate rating 
is warranted for residuals of the surgical scar.  In this 
regard, a separate rating may be assigned if the appellant's 
knee disability is manifested by a scar that is poorly 
nourished with repeated ulceration, or is tender and painful 
on objective demonstration, or otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (2001).  See, Esteban v. Brown, 6 Vet. 
App. 259 (1994).  There was no indication on VA examination, 
in 1999 or 2000, that the appellant's scars were tender, 
painful, or resulted in limited function of the knee.  
Accordingly, a separate rating for residual scars of the 
right knee is not warranted.

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptom is present, the appellant and other lay 
parties are competent to make assertions in that regard.  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, the appellant is not qualified to make 
assertions in this area as they lack the necessary medical 
expertise or experience.  King v. Brown, 5 Vet. App. 19, 21 
(1991); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, the appellant reported increased 
symptomatology associated with his service-connected low back 
and right knee disabilities.  The clinical findings from the 
most recent VA examination and his assertions, when 
considered in light of the medical history of record, were 
not found to support the assignment of increased rating 
evaluations for the service-connected disabilities. 

With respect to the claims for increased evaluations for the 
service-connected disabilities of the low back and right 
knee, the Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that the evidence discussed above 
does not suggest that the appellant's service-connected 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1). 

III.  Individual Unemployability

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (2001).  The regulations further 
provide that if there is only one such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

The record reflects that the appellant is service-connected 
for recurrent low back strain, evaluated as 40 percent 
disabling; status post arthrotomy of the right knee with 
internal derangement, evaluated as 30 percent disabling; and 
for vitreous floaters of the left eye, for which a 
noncompensable rating has been assigned.  A separate 10 
percent evaluation has been awarded for degenerative changes 
secondary to the right knee disability.  The combined rating 
evaluation is 60 percent.  As the appellant has neither 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent, nor a single disability 
rated at 60 percent, the criteria for a total rating under 
the provisions of 38 C.F.R. § 4.16(a) are not met in this 
instance.

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as in this case, 
an extra-schedular rating is for consideration where the 
veteran is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Therefore, the Board must consider whether there 
are circumstances in the appellant's case, apart from the any 
non-service connected condition and advancing age, which 
would justify a total rating based on unemployability due 
solely to the service-connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The 
sole fact that a claimant is unemployed of has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and maintain employment.  Therefore, the question 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, and not 
whether the appellant can find employment.  See Van Hoose, 
supra.

The Board notes that the evidence demonstrates the appellant 
sustained an injury to the cervical spine in March 1984.  The 
record is replete with VA and private medical reports 
documenting ongoing treatment the appellant has received for 
disability of the cervical spine since 1984.  Diagnostic 
evaluation revealed degenerative changes involving the 
cervical spine.  Treatment reports document chronic 
complaints of neck and shoulder pain, with neurological 
complaints.  

In his Application For Increased Compensation Based On 
Individual Unemployability, VA Form 21-8940, the appellant 
reported that he was rendered unable to work due to lumbar 
and cervical ruptured disc, and knees.  He indicated that he 
had been under the care of a physician for these disorders 
from April 1992 to the present.  He reported that he last 
worked in April 1992, when he become too disabled to work.  
He reported that he lost "weeks/months" from work due to 
his illness.  The appellant noted that he completed high 
school and two years of college training.  He also reported 
specialized studies in computers, nuclear medicine, and 
headstart educational training between 1981 and 1992.

The appellant's treating physician offered testimony in 
conjunction with the appellant's claim for Social Security 
benefits.  In his November 1996 deposition, the physician 
noted that the appellant was initially evaluated by him in 
November 1993 for right knee complaints, at that time.  
During the course of treatment of the appellant, he mentioned 
low back and neck problems.  On evaluation in August 1994, 
the appellant was noted to complain of low back pain 
primarily.  It was noted that CT scan revealed narrowing of 
the L5-S1, bulging L4 through L5, without herniation or 
stenosis.  The impression was degenerative disc disease, low 
back pain.  These findings were later confirmed on 
examination.  The appellant was observed to exhibit quite a 
lot of arthritic changes in the lower back, especially in the 
lowest two segments; with some facet arthritic change as 
well.  The physician indicated that the appellant 
demonstrated a more advanced degree of arthritis than 
expected in one his age.  The appellant's condition was noted 
to get progressively worse between 1993 and 1995.  It was his 
impression that the appellant should perform sedentary work, 
as he was unable to stand for prolonged periods, perform 
repetitive movements, or sustained prolonged postures.  
Weight restrictions of 20 pounds were noted due to knee, with 
occasional lifting of 30 pounds.  When asked to render an 
opinion whether the knee, lumbosacral spine or cervical 
problems resulted in an inability to concentrate or complete 
tasks, the physician noted that the appellant experiences 
pain on a daily basis, and that the nature of pain tends to 
wax and wane in terms of degree, but believed that it will 
tend to interfere with some of the appellant's ability to 
concentrate.  The appellant's ability to maintain a regularly 
posted work schedule would be affected.  The baseline of the 
appellant's discomfort fluctuates to being more or less 
symptomatic.  The appellant had a poor prognosis for working 
a regular 8 hour, 5 day work week on a consistent basis. 

During an August 1997 hearing, the appellant reported that he 
last worked in an administrative capacity, and as a nuclear 
radiation technician, administrative assistant, and with 
computers.  He indicated that he was last gainfully employed 
in 1991.  He left his employment due to his medical 
conditions which, he contends, rendered him unable to 
function.  In this context, he noted that his employer was 
writing him up for taking time off from work, so he decided 
to pursue medical retirement.  He initially retired in August 
1986, but was required to return to work to acquire the 
requisite time necessary for retirement eligibility.  He then 
resubmitted his retirement claim, and had to seek assistance 
of an attorney through two workman's compensation cases 
before being awarded medical retirement.  He acknowledged 
that these workman's compensation claims were related to his 
service-connected disabilities.

In the appellant's November 2000 VA examination, with respect 
to the extent of impairment caused by the service-connected 
orthopedic disabilities, the examiner commented that it is 
more than likely that repeated use of the right knee and 
lower back were productive of more symptoms including 
aggravation of pain.  

In this regard, the appellant's service-connected 
disabilities have been evaluated as problematic for the 
appellant.  As indicated, however, service connection has 
only been established for disabilities of the right knee and 
lumbar spine.  The medical evidence clearly demonstrates 
additional chronic disability, to include left knee 
disability and  impairment of the cervical spine, manifested 
by severe degenerative changes with pain, and radiation.  The 
Board notes that the medical evidence presented suggests that 
the appellant is indeed unemployable.  However, the record 
does not establish that such unemployability is solely the 
result of service-connected disabilities.  Instead, the 
objective evidence clearly shows that the appellant's 
unemployability is the result of a combination of disorders.  
According to the appellant's physician, the severity of these 
disorders results in a poor prognosis for employment.  
Accordingly, it is the Board's determination that the 
evidence of record does not establish that the appellant is 
precluded from engaging in all forms of substantially gainful 
employment due solely to his service-connected disabilities 
of the lumbar spine and right knee.  Indeed, the service-
connected low back and right knee disabilities result in 
impaired industrial capability.  Following a considered 
review of the record, it is the decision of the Board that 
the appellant's medical history is replete with debilitating 
conditions, service-connected and non-service connected, the 
totality of which render him unemployable.

Although the Board is sympathetic to the appellant's 
contentions in this matter, the controlling factor in this 
case is that his unemployability has not been shown to be the 
result of his service-connected disability.  In this respect, 
the record does not demonstrate that the appellant's service-
connected disabilities of the low back and right knee are, in 
themselves, of such severity as to preclude his participation 
in all forms of substantially gainful employment.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted. 

The Board notes that a decision by the Social Security 
Administration (SSA) found the appellant to be disabled.  The 
decision referenced findings that the appellant suffered from 
the disabilities, noted to be severe in nature, to include 
degenerative disc disease of the cervical and lumbar spine, 
osteoarthritis of the knees, dysthymia, an anxiety disorder, 
and chronic pain disorder.  In this respect, the Court has 
held that, although a SSA decision with regard to 
unemployability is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  Martin v. Brown, 4 Vet. App. 
134, 136 (1993); see also Brown v. Brown, 4 Vet. App. 307 
(1993).  However, in this instance, while the evidence 
demonstrates that the appellant is currently suffering from 
severe service-connected disabilities of the low back and 
right knee, the evidence makes abundantly clear that the 
appellant's unemployability is not the result of his service-
connected disabilities, but rather, the result of myriad 
physical and mental disorders.


ORDER

An increased evaluation for recurrent lumbar strain is 
denied.

An increased evaluation for right knee status post arthrotomy 
with internal 

derangement is denied.

An increased evaluation for right knee degenerative changes 
is denied.

Entitlement to individual unemployability is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

